UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                No. 99-4092

ALONZO DAVID DABNEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
Norman K. Moon, District Judge.
(CR-98-23-C)

Submitted: August 17, 1999

Decided: September 24, 1999

Before NIEMEYER, WILLIAMS, and KING,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

J. Thompson Cravens, J. THOMPSON CRAVENS & ASSOCIATES,
P.C., Richmond, Virginia, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, Bruce A. Pagel, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Alonzo David Dabney appeals from his convictions for drug-
related offenses, asserting that the trial court erred in refusing to sup-
press evidence obtained in a vehicle search and subsequent search
incident to arrest. We agree with the trial court's ruling on Dabney's
suppression motion, and we therefore affirm.

I.

On the evening of November 29, 1997, Sergeant Gilliam and
Investigator Davenport of the Cumberland County Sheriff's Depart-
ment observed Dabney driving erratically and pulled him over. Gil-
liam took Dabney back to his patrol car to conduct sobriety tests.
Meanwhile, Davenport interviewed Dabney's passenger, Louis
Payne, and then Dabney himself.

Dabney passed the breathalyzer test administered by Sergeant Gil-
liam. His description of his activities that evening differed from
Payne's, however. As a result, Investigator Davenport asked Payne if
he would consent to a search of his person. Payne agreed and exited
the car, just as Dabney was returning to it. When he saw that Payne
was about to be searched, Dabney became nervous and insisted that
he and Payne needed to leave, but the search proceeded.

Davenport found nothing in his search. As Payne was getting back
into the car, however, Davenport observed two pill bottles in the
passenger-side footwell that he had not seen previously. When he
asked Dabney about them, Dabney attempted to stow the bottles
under the seat, simultaneously asking, "What pill bottles?" Gilliam
then opened the car door and seized one of the bottles. Inside it, he
found crack cocaine packaged in small plastic bags. In subsequent
searches, the officers found a large rock of crack cocaine in the other

                     2
pill bottle, a gun wedged in between the console and passenger seat,
$324 in cash in Dabney's pocket, and $200 in his wallet.

Dabney was charged in the Western District of Virginia with pos-
session with intent to distribute crack cocaine (21 U.S.C. § 841(a)(1)
(1994)) and carrying a firearm during and in relation to a drug traf-
ficking crime (18 U.S.C.A. § 924(c) (West Supp. 1999)). The trial
court denied Dabney's motion to suppress evidence and then, follow-
ing a bench trial, found Dabney guilty of both charges against him.

II.

Dabney presents three arguments in support of his claim that his
Fourth Amendment rights were violated and that evidence recovered
from him and his car should therefore have been suppressed. We find
none of these arguments persuasive.

In reviewing a suppression claim, we construe the evidence in the
light most favorable to the party that prevailed below and defer to the
lower court's factual determinations unless they are clearly erroneous.
See United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). Our
review of the lower court's ultimate ruling is de novo. See Ornelas
v. United States, 517 U.S. 690, 691 (1996).

Dabney's first argument is that the pill bottles in this case were not
subject to seizure under the "plain view" doctrine. This case did not
involve a plain view seizure, however, but rather a search based on
probable cause arising from the totality of the circumstances. As we
will explain below, there was ample probable cause in this case.
Accordingly, there is no need for us to consider whether a seizure of
the pill bottles would have been justified under the plain view doc-
trine.

Second, Dabney contends that the police unlawfully extended his
detention after his breathalyzer test by conducting a consent search of
his passenger (Payne). We do not agree. The record shows that Dab-
ney was free to leave, and had been informed of this, but he voluntar-
ily remained on the scene rather than abandon his friend.

                    3
Finally, Dabney contends that the officers' observations after tell-
ing him he was free to leave did not give rise to probable cause. This
argument is meritless. Probable cause was established in this case by
several circumstances: that the stop occurred at night in an area with
a lot of drug trafficking, that pill bottles are commonly used to carry
drugs in that area, that Dabney and his companion gave inconsistent
explanations for their presence there, and that Dabney attempted to
conceal the bottles when asked about them. See United States v.
Garcia, ___ F.3d ___, Nos. 97-40854 & 97-40855, 1999 WL 409649,
at *4 (5th Cir. June 21, 1999) (finding probable cause to believe that
suspects were smuggling drugs based on their location; the depth of
the footprints in their trail, which indicated that they were carrying
heavy loads; their nervousness and efforts to hide when confronted;
and their inconsistent responses to questioning); United States v.
Barrett, 890 F.2d 855, 861-62 (6th Cir. 1989) (finding probable cause
based on the defendant's location and his explanation for being there;
his change in demeanor upon learning that an acquaintance had been
arrested; and his efforts to conceal a container). Accordingly, we find
that the warrantless search of Dabney's pill bottles was lawful under
the Fourth Amendment.

For these reasons, we affirm Dabney's convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4